EXHIBIT 10R

COGNEX CORPORATION

SUMMARY OF DIRECTOR COMPENSATION

Cognex Corporation (the “Company”) pays each Director (other than Robert J.
Shillman, Robert J. Willett, and Patrick A. Alias) an annual fee for his
services on the Company’s Board of Directors and its committees, plus additional
amounts for participation in on-site and telephonic meetings. Each Director
receives cash compensation in the amount of $7,500 if the first board meeting
attended was before April 27, 2011 and $10,000 if the first board meeting
attended was on or after April 27, 2011, plus an additional $4,500 for each
meeting attended in person before April 27, 2011 and $5,000 for each meeting
attended in person on or after April 27, 2011. Each Director receives $500 for
each meeting attended via telephone.

Each Director who serves on the Compensation/Stock Option Committee of the
Company’s Board of Directors receives an annual fee of $2,000, plus $500 for
each meeting attended on a day other than that of a Board meeting. Each Director
who serves on the Audit Committee of the Company’s Board of Directors receives
an annual fee of $4,500. The Chairman of the Audit Committee receives an
additional fee of $4,000 for the year. Each Audit Committee member receives
$1,500 for each committee meeting attended in person or $500 for each telephonic
meeting attended to discuss the Company’s financial results and related topics.
Each Director who serves on the Nominating Committee receives an annual fee of
$500.

Neither Dr. Shillman, Mr. Willett, nor Mr. Alias receive additional cash
compensation to serve on the Company’s Board of Directors.

Dr. Shillman, Mr. Willett, and Mr. Alias each receive stock options as employees
of the Company. Directors are also eligible to receive stock options, as part of
the Company’s annual grant. All stock option grants are reviewed by the
Compensation Committee.